Citation Nr: 0943357	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a shrapnel injury to the right 
leg (originally considered as varicose veins of both legs). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a shrapnel injury to the left leg 
(originally considered as varicose veins of both legs). 

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By that rating action, the RO, in part, denied 
service connection for bilateral hearing loss and residuals 
of shrapnel injuries to the right and left legs.  The Veteran 
timely appealed the RO's May 2003 rating action to the Board.  

A hearing was held before a Decision Review Officer (DRO) in 
November 2003. In January 2006 the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.

In April 2006, the Board issued a decision denying the 
service connection claims on appeal. The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2008 memorandum decision, the Court 
vacated the Board's April 2006 decision and remanded the case 
for further proceedings. The Court issued its judgment in 
this case in May 2008.  In November 2008, and pursuant to the 
Court's decision, the Board remanded the service connection 
claims on appeal to the RO.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration.

The Board notes that this matter was first certified for 
review of the Veteran's original claim of entitlement to 
service connection for varicose veins as the residuals of a 
bilateral, lower extremity shrapnel injury.  However, review 
of the record indicates that the Veteran was initially denied 
service connection for bilateral varicose veins in October 
1956 and he did not appeal.  Thus, although the Veteran's 
September 2002 claim should have been considered as one 
involving the requirement to submit new and material 
evidence, as noted below the Board presently reopens the 
claim and decides the claim on its merits.  

Because a reopening has been accomplished, this consideration 
does not inure to the Veteran's prejudice, as he has 
consistently maintained that service connection should be 
granted for the disorder, apart from the question of whether 
new and material evidence has been submitted.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (Holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.).    

Moreover, because the Veteran has been afforded a VA 
examination, one of the principal effects of the successful 
reopening of a claim has been achieved, i.e., the duty to 
assist.  38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (2007) (Holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)  

Also on appeal from the RO's May 2003 rating action was the 
issue of entitlement to service connection for skin cancer.  
By an April 2009 rating action, the RO granted service 
connection for basal cell carcinoma, right forehead/temple 
(claimed as skin cancer); an initial noncompensable 
evaluation was assigned, effective September 25, 2002.  As 
the Veteran has not disagreed with the initial noncompensable 
evaluation or the effective date of September 25, 2002 
assigned to this disability, this issue is no longer before 
the Board for appellate consideration. Grantham v. Brown, 114 
F. 3d 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO last finally denied the Veteran's claim for 
service connection for varicose veins of both legs in an 
October 1956 rating decision.  The RO provided notice of this 
action in November 1956, but a timely appeal was not 
perfected.

2. The evidence added to the record since the October 1956 RO 
decision relates to an unestablished fact necessary to 
substantiate the claims for service connection for residuals 
of shrapnel injuries to the right and left legs (originally 
considered as varicose veins of both legs) and raises a 
reasonable possibility of substantiating the claims. 

3  The Veteran's residuals of shrapnel injuries to the right 
and left legs (originally considered as varicose veins of 
both legs) have not been linked by competent medical evidence 
to military service.  

4.  The Veteran's bilateral hearing loss was not diagnosed 
until several decades after service discharge and has not 
been linked by competent medical evidence to military 
service.






CONCLUSIONS OF LAW

1.  The unappealed October 1956 rating decision, wherein the 
RO denied service connection for varicose veins of both legs, 
is final. 38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a shrapnel 
injury to the right leg (originally considered as varicose 
veins of both legs).  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a shrapnel 
injury to the left leg (originally considered as varicose 
veins of both legs).  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

4.  Residuals of a shrapnel injury to the right leg, 
currently diagnosed as varicose veins of the lower right 
extremity, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2009).

5.  Residuals of a shrapnel injury to the left leg, currently 
diagnosed as varicose veins of the left lower extremity, were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3,159, 3.303 (2009).

6.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159, 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, there is no need to further discuss the implications of 
the VCAA or Kent as to the issue involving the reopening of 
the claims for service connection for residuals of shrapnel 
injuries to the right and left legs (originally considered as 
a varicose veins of both legs) because the Board is finding 
that new and material evidence has been submitted to reopen 
the aforementioned claims.  Thus, this does not result in any 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

With regard to the underlying claims of entitlement to 
service connection for residuals of shrapnel injuries to both 
legs and the claim for service connection for bilateral 
hearing loss, VA provided the Veteran with pre-adjudication 
notice on the Pelegrini II VCAA elements in letters, issued 
in October 2002 and February 2003, respectively.  The letters 
informed the Veteran to let VA know of any evidence he 
thought would support his underlying de novo claims for 
service connection for residuals of shrapnel injuries to the 
right and left legs and claim for service connection for 
bilateral hearing loss, that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: Veteran status, existence of a disability, 
connection between the Veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  The Veteran was not provided notice of the 
Dingess elements.  Whether such notice was provided is 
inconsequential as issues involving disability rates and 
effective dates are not pertinent here, where service 
connection for the claimed disorders is denied in the 
decision below.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim. 
Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was 
provided pre-adjudication VCAA notice via the October 2002 
and February 2003 letters.  Id.

Regarding VA's duty to assist the appellant with his de novo 
claims of entitlement to service connection for residuals of 
shrapnel injuries to the right and left legs and claim for 
service connection for bilateral hearing loss discussed in 
the decision below, service and post-service private and VA 
and private clinical treatment and examination reports, along 
with statements and testimony of the Veteran and 
servicemates, are of record.  In addition, in April 2009 and 
pursuant to the Board's November 2008 remand directives, VA 
examiners reviewed the claims files and provided an opinion 
as to the etiological relationship, if any, between the 
Veteran's residuals of shrapnel injuries to the right and 
left legs and bilateral hearing loss and his period of 
military service.  Copies of the April 2009 VA opinions have 
been associated with the claims files.

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
his de novo claims of entitlement to service connection for 
residuals of shrapnel injury to the right and left legs and 
claim for service connection for bilateral hearing loss, as 
discussed in the decision below.

II.  Analyses

New and Material Claim

(i) Reopening Analysis

The Veteran seeks to establish service connection for 
residuals of shrapnel injuries to both legs, which he claims 
are currently manifested by varicose veins.  During the 
appeal, in the vacated April 2006 decision and November 2008 
remand, the RO, as well as the Board, performed a de facto 
reopening of the Veteran's previously denied claims for 
service connection for residuals of shrapnel injuries to the 
right and left legs (originally considered as varicose veins 
of both legs), and denied service connection for varicose 
veins of both legs, as a residual condition of the in-service 
shrapnel injuries on the merits.  (See April 2006 and 
November 2008 vacated Board decision and remand, 
respectively, as well as the Court's April 2008 memorandum 
decision).  In this decision, the Board finds, without any 
prejudice to the Veteran, that it has an obligation to make 
an independent determination of its jurisdiction regardless 
of any prior findings or actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran initially filed a claim of service connection for 
varicose veins of both legs in August 1956.  By an October 
1956 rating action, the RO denied service connection for 
varicose veins of both legs.  (See October 1956 rating 
action).  In formulating the reasons for their denial, the RO 
specifically noted that although a private physician had 
diagnosed him with varicose veins of both legs, there was no 
competent evidence relating this diagnosis to his period of 
military service. 

The Veteran was informed of the RO's October 1956 rating 
action by letter the next month, but he did not file a timely 
appeal.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.302(a) (2008) (a claimant must file a notice of 
disagreement with a determination within one year from the 
date that that agency mails notice of the determination).  
Consequently, the RO's October 1956 rating decision became 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a) (2009).
In September 2002, the RO received the Veteran's petition to 
reopen his previously denied claim for service connection for 
varicose veins of both legs (See VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, received by VA 
in September 2002).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).  If thereafter new and material 
evidence is received, the claim shall be reopened, and the 
former disposition of the claim shall be reviewed. 38 
U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The evidence received since the RO's October 1956 rating 
decision includes, but is not limited to, an April 2009 VA 
examination report containing an opinion, albeit a negative 
one, addressing the etiological relationship between the 
Veteran's currently diagnosed varicose veins of the right and 
left legs to his period of military service.  (See April 2009 
VA examination report).   

The report is considered new in that it contains information 
that was not considered at the time of the October 1956 
rating decision and it is material because it contains an 
opinion, albeit a negative one, as to the etiological 
relationship between the Veteran's varicose veins of the 
right and left legs and his period of active military 
service.  As the above-reference April 2009 VA examination 
report is considered adequate to meet the requirements to be 
new and material as described in the laws and regulations 
above, the previously denied claim for service connection for 
residuals of a shrapnel injury to the right and left legs 
(originally characterized as a varicose veins of both legs) 
is, therefore, reopened.
(ii) De Novo Analysis-Residuals of shrapnel injuries to the 
right and left legs

The Veteran contends that he has residuals of shrapnel 
injuries to his right and left legs, currently manifested as 
varicose veins of both legs, as a result of a bomb explosion 
during military service.  During the November 2003 hearing, 
the Veteran indicated the shrapnel was removed coincident 
with the injury and no further treatment was sought during or 
following service.  Transcript pages 3-4.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a Veteran who engaged in combat with the enemy 
in active service, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b).  
The phrase "engaged in combat with the enemy" requires that 
the Veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit of 
instrumentality. The phrase does not apply to Veterans who 
merely served in a general "combat area" or "combat zone," 
but did not themselves engage in combat with the enemy.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).

The Veteran served in the Navy Amphibious Force as a 
coxswain.  He contends that he trained in California, was 
shipped from Hawaii to Okinawa and was subsequently involved 
in a specified battle.  He relates that while on the landing 
barge, his unit received hostile fire and a bomb exploded 
close to him, causing his injuries.  Separation documents 
indicate that the Veteran was a coxswain and served in Boat 
Pool Baker Navy 3256.

The Veteran submitted lay statements from fellow servicemen 
in support of his claim, both in the form of "Statements in 
Support of Claim," and on regular bond paper.  

The Statement in Support of Claim from C.E. is an exact copy 
of that previously submitted by the Veteran - i.e., that C.E. 
represents that he (C.E.) served in the Battle of Okinawa 
from April 1945 to June 1945; the Battle of Ie-Shima; and 
that he (C.E.) was wounded in the right and left legs in July 
1945 and that he (C.E.) lost hearing in both ears.  Stated 
alternatively, C.E. placed his signature on the statement of 
the Veteran's.  The Statement in Support of Claim from D. B 
is virtually identical, except that he reports he was in the 
same unit as the Veteran, and that the Veteran was wounded 
"in several places of his body and legs."  

The certificate of discharge for C. E. reveals that he was at 
the same naval training station as the Veteran and also 
served in Boat Pool Baker Navy 3256.  In their other 
statements, D. B. and C. E. maintained that they were 
involved in the Okinawa invasion.  D. B. asserted that he was 
in the same amphibious force as the Veteran.  C. E. also 
confirmed the Veteran's statement that they were not assigned 
to a particular ship, but were passengers being transported 
from Hawaii to Okinawa.  The Veteran also submitted a written 
account of Boat Pool Baker SLCU 36 based upon the stories of 
the men who served on this craft.  This account details the 
landings and the battles SLCU 36 was engaged in during 1945.  
The Veteran's Notice of Separation indicates that he received 
the Asiatic Pacific Campaign Medal with Bronze Star, 
indicative of participation in combat activities.

Based upon this evidence, the Board finds the Veteran engaged 
in combat with the enemy during his active service and is 
entitled to the presumption of 38 U.S.C.A. § 1154(b).  As the 
Veteran engaged in combat, the Board finds that the claimed 
in-service bomb explosion occurred as it consistent with the 
circumstances of his service.  Id.  Therefore, the remaining 
question is whether there are current residuals of shrapnel 
injuries of the right and left legs that have been found to 
be etiologically related to the in-service shrapnel wounds.

Service treatment records (STRs) are wholly devoid of any 
subjective complaints or clinical findings referable to any 
shrapnel wounds to the lower legs or for any pathology 
referable to the legs.  A January 1946 service separation 
examination report reflects that the Veteran's lower 
extremities were evaluated as "normal" at service 
discharge. 

To the extent that it bears upon the developmental history of 
his disorder, the Veteran's account of the in-service event 
is inconsistent as it bears upon a history of continuity of 
symptoms of leg pain and other symptoms - i.e., not of 
service incurrence, but of competent evidence of a nexus.  

The Board notes that in his original August 1956 claim of 
service connection for varicose veins of both legs, the 
Veteran specifically reported that he had been treated in 
1944 for the disorder at the Amphibious Training Base in 
Coronado, California.  However, in December 1946, the 
Department of the Navy advised VA that:

"The sick call log of the United States Naval 
amphibious Base, Coronado, San Diego, California 
shows the following:  "6-19-44. Arm. Sick Call log 
does not show treatment."  Search was negative for 
alleged varicose veins.  United States naval 
Amphibious Training Base, Port Allen, Kauai, T.H. 
was also negative for alleged condition." 
Conversely, in October 2002, the Veteran first advised VA 
that he had been wounded "in the right and left legs in July 
1945."    

Thus, while the Board finds that the Veteran served in 
combat, and his assertion of an in-service event is presumed 
credible, to the extent that the Veteran alludes to a 
continuous symptomatology since the in-service event, he is 
deemed not credible.  

The first post-service medical evidence of varicose veins of 
both  legs was in August 1956, over a decade after the 
Veteran was discharged from service in January 1946.  (See 
August 1956 report, prepared and submitted by T. R. B., M. 
D.).  

Thus, there is no evidence of varicose veins of both legs 
until a decade after the Veteran's separation from service in 
1946.  This fact weighs against the Veteran's claim for 
service connection for residuals of shrapnel injuries of both 
legs (originally considered as varicose veins of both legs).  
The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  This is evidence against a finding that the post 
service disability "may be" associated with the Veteran's 
period of military service.

Evidence that addresses the etiology of the Veteran's 
residuals of shrapnel injuries to the right and left legs 
(originally considered as varicose veins) are various medical 
records authored by Vinay Kumar, M. D., a specialist in 
vascular and endovascular surgery and an April 2009 VA 
opinion.  

Significantly, because the physician treated the Veteran for 
a lower extremity disorder (severe peripheral vascular 
disease), Dr. Kumar's records are wholly devoid of any 
mention of the Veteran's in-service shrapnel injury.  For 
example, in a June 2005 letter to another physician, Dr. 
Kumar noted that the Veteran's past history included surgical 
fusion, hernia repair, hemorrhoids and back surgery, history 
of prostate cancer, and two strokes.  

Dr. Kumar's February 2006 letter is similarly silent as to 
any in-service incident.   Dr. Kumar indicated that the 
Veteran had "expressed concerns" that his varicose veins 
were related to a preexisting condition.  Dr. Kumar opined 
that he did not think that any preexisting condition had 
"any issues" with the Veteran's development of varicose 
veins, but that "long hours of standing definitely 
contributed to it."  

Dr. Kumar's opinion is of no probative value to this inquiry.  
Indeed, his February 2006 letter could be read as indicating 
that the Veteran's "concerns" were that his varicose veins 
were "preexisting" since the time of the in-service event 
to the beginning of Dr. Kumar's medical treatment; or that 
such a disorder was pre-existing military service; or that 
Dr. Kumar only assessed the disorder as related to "long 
hours of standing;" or any of a number of other 
interpretations.  

However, what is noteworthy that given Dr. Kumar's treatment 
of the Veteran for the specific disorder at issue, he made no 
mention of the Veteran's military service, nor now-proffered 
service and post-service history, nor otherwise made a 
pronouncement as to the etiology of the disorder.  

Such as it reads, Dr. Kumar's opinion is without substance or 
basis.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467 (1993) (Observing that 
the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); 
Mariano v. Principi, 17 Vet. App. 305 (2003) (Observing that 
flawed methodology in creating medical report renders 
physician's opinion of "questionable probative value").

Indeed, the absence of such a report of etiology is 
consistent with the Veteran's own testimony at the January 
2006 hearing, when the Veteran testified that Dr. Kumar did 
not express such an opinion.  See transcript, page 8.  

Pursuant to VA's duty to assist the Veteran in the 
development of his claim, the Veteran was afforded a VA 
examination in April 2009, accompanied by a review of the 
claims folder, including Dr. Kumar's records .  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

After conducting clinical testing and interviewing of the 
Veteran, and reviewing all of the evidence of record, to 
include Dr. Kumar's February 2006 opinion, the Veteran's 
post-service employment history of having worked at a sawmill 
as a saw sharpener until a few years previously, the examiner 
stated that:

"The Veteran did have shrapnel wounds to both legs 
but did not appear to have any significant 
underlying tissue damage.  Based on that, it is 
less likely as not that the Veteran's varicosities 
are secondary to tissue damage that he sustained 
from shrapnel injuries during his active service 
period in 1945."  

The VA examiner further concluded that the Veteran also had 
peripheral arteriovascular disease which was unrelated to the 
shrapnel wounds but secondary to his history of diabetes, 50-
pack a year history of cigarette smoking and hypertension.  

The April 2009 VA examiner's opinion is significantly more 
comprehensive and unequivocal than Dr. Kumar's February 2006 
opinion.  In addition, the April 2009 VA examiner provided 
medical reasoning for his opinion, and based the opinion on 
all data of record to include the Veteran's subjective 
reports.  Swan v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, and that a claimant's report must be examined 
in light of the evidence of record).  

The April 2009 VA examiner specifically reported that a 
physical evaluation of the Veteran's right and left legs was 
devoid of any significant underlying tissue damage, which, if 
present, would have been an indication that his varicosities 
of the right and left legs were secondary to tissue damage 
sustained from his in-service shrapnel injuries.  The April 
2009 VA examiner indicated that Dr. Kumar's finding that the 
Veteran's varicose veins were unrelated to any preexisting 
condition further substantiated his conclusion that they 
(varicose veins of both legs) were not secondary to his in-
service shrapnel injuries.  

The preponderance of the probative (both competent and 
informed) evidence is against the claim.  Indeed, the only 
opinion that supports a medical conclusion that a lower 
extremity disorder was caused by an in-service incident is 
that of the Veteran and his in-service colleagues.  However, 
because the Veteran's report of continuous symptoms is not 
credible, and he and his colleagues are not medically 
trained, they are not competent to offer an opinion as to a 
diagnosis, or the cause of a disorder. Cromley v. Brown, 7 
Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The appeal is therefore denied.  


(B) Hearing Loss

The Veteran contends that he has bilateral hearing loss from 
his exposure to gunfire and a bomb explosion during active 
military service.  He maintains that he did not receive 
treatment for his hearing loss until the 1950's or early 
1960's.  As discussed above, because the Veteran served in 
combat, the gunfire and explosion will be accepted as in-
service exposure to noise.  38 U.S.C.A. § 1154(b).  
Therefore, the remaining question is whether there is a 
present hearing loss disability that has a medical nexus to 
the in-service noise exposure. 

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. § 3.385.

Certain enumerated disorders, such as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Here, it is not in dispute that the Veteran presently has 
bilateral hearing loss for VA compensation purposes.  Here, 
audiometric findings obtained from an April 2009 VA 
audiometric examination reflect the required thresholds for a 
finding of hearing impairment in both ears under 38 C.F.R. § 
3.385. Thus, the question remains whether there is competent 
evidence of a nexus between the Veteran's bilateral hearing 
loss and his period of military service.

Service treatment records show that at service separation in 
January 1946, the Veteran scored 15/15, 40/40 and 20/20 on 
the whispered voice, watch and coin-click tests, 
respectively.  There was no mention of any hearing loss 
symptoms or disability upon the Veteran's discharge from 
active service in January 1946.  

The first post-service medical evidence of hearing loss is an 
August 2002 VA outpatient treatment report, which contains a 
notation that the Veteran was hard of hearing.  The first 
post-service evidence of bilateral hearing loss for VA 
compensation purposes was not until April 2009, several 
decades after the Veteran was discharged from service in 
January 1946.  At that time, audiometric results reflect the 
required thresholds for a finding of hearing impairment in 
both ears under 38 C.F.R. § 3.385.  (See April 2009 VA 
audiological examination report).

Thus, as the first post-service evidence of bilateral hearing 
loss for VA compensation purposes was not until April 2009, 
several decades after the Veteran was discharged from service 
in January 1946, service connection for hearing loss on a 
presumptive basis is, therefore, not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, the absence of any hearing 
loss disability for several decades after service discharge 
in January 1946 also weighs against the claim for service 
connection for bilateral hearing loss.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This is 
evidence against a finding that the post service disability 
"may be" associated with the Veteran's period of military 
service.

Other medical evidence that weighs against the claim for 
service connection for bilateral hearing loss is an April 
2009 VA audiologist's opinion, which was prepared after a 
review of the service treatment records, the Veteran's 
reported post-service occupational noise exposure of having 
worked in a factory after service separation for six years, 
and an absence of medical evidence of hearing loss for 63 
years following service separation.  The VA audiologist 
opined that he was unable to link the Veteran's hearing loss 
to in-service  noise exposure without resorting to mere 
speculation.  (See April 2009 VA examination report).  

For the Board to conclude that the disorder had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).  There is no other opinion, private 
or VA, that is contrary to the above-cited opinion and that 
is supportive of the Veteran's claim for service connection 
for bilateral hearing loss.

Thus, the preponderance of the evidence is against service 
connection for bilateral hearing loss and the claim is 
denied. The Board has considered all of the remaining 
provisions of 38 C.F.R. § 3.381 and 38 U.S.C.A. § 17.161, 
which provide for service connection for bilateral hearing 
loss, and finds that none are applicable in the present case.

	
ORDER

New and material evidence having been presented, the claim of 
service connection for residuals of a shrapnel injury to the 
right leg is reopened.  To this extent only, the appeal is 
allowed.

New and material evidence having been presented, the claim of 
service connection for residuals of a shrapnel injury to the 
left leg is reopened.  To this extent only, the appeal is 
allowed.

Service connection for residuals of a shrapnel injury to the 
right leg is denied. 

Service connection for residuals of a shrapnel injury to the 
left leg is denied. 

Service connection for bilateral hearing loss is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


